Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 19 recite “the purge cylinder is disposed between the lift pin guide and the hoop assembly” which is directed to embodiment of Fig. 3A.Based on embodiment of Fig. 3B (to which claim 1 is directed to) the lift pin guide 155 and the bushing 165 are disposed between the purge cylinder 160 and the hoop assembly 175. Examination is conducted in this manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-11, 13 and 15-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang Liang (CN113062896 (A)) hereinafter Yang.
Regarding claim 1, Yang teaches a lift pin assembly (the lift pin assembly comprises 1, 4, 5 and 6) comprising: a lift pin guide (guide plate 52); a purge cylinder (purge cylinder comprises 41, 54, 43, 44 and 42) disposed adjacent the lift pin guide, the lift pin guide and the purge cylinder having a passage (inner cavity of 41) formed therethrough, wherein the purge cylinder comprises: nozzles (43, 44) configured to direct a flow of gas radially inward into a portion of the passage disposed in the purge cylinder (see par. 0027); and a bushing (61), wherein the lift pin guide is disposed between the purge cylinder and the bushing.
Regarding claim 11, Yang teaches an assembly comprising: a substrate support (top surface of 21); a facility plate (22) disposed below the substrate support; and a lift pin assembly disposed within the substrate support and the facility plate (the lift pin assembly comprises 1, 4, 5 and 6) comprising: a lift pin guide (guide plate 52); a purge cylinder (purge cylinder comprises 41, 54, 43, 44 and 42) disposed adjacent the lift pin guide, the lift pin guide and the purge cylinder having a passage (inner cavity of 41) formed therethrough, wherein the purge cylinder comprises: nozzles (43, 44) configured to direct a flow of gas radially inward into a portion of the passage disposed in the purge cylinder (see par. 0027); a left pin (1) disposed in the passage; and a bushing (61) wherein the lift pin guide is disposed between the purge cylinder and the bushing.
Regarding claims 3 and 16, Yang teaches the lift pin guide is disposed below the purge cylinder.
Regarding claim 4, Yang teaches a lift pin (1) disposed in the passage.
Regarding claims 5 and 15, Yang teaches the nozzles are disposed radially outward from the lift pin.
Regarding claims 7 and 13, Yang teaches the nozzles are disposed in a staggered pattern surrounding the lift pin.
Regarding claims 8 and 17, Yang teaches the nozzles comprise at least two nozzles that are disposed at an angle of about 120 degrees to about 180 degrees (180 degrees as shown in Fig. 1) circumferentially around the lift pin.
Regarding claims 9 and 18, Yang teaches a hoop assembly (lock nut 62 and adjustment rod 63) disposed below the purge cylinder.
Regarding claims 10 and 19, Yang teaches the lift pin guide (52) and the bushing (61) are disposed between the purge cylinder and the hoop assembly (62, 63).
Regarding claim 20, Yang teaches a lift pin assembly (the lift pin assembly comprises 1, 4, 5 and 6) comprising: a lift pin guide (guide plate 52); a purge cylinder (purge cylinder comprises 41, 54, 43, 44 and 42) disposed adjacent the lift pin guide, the lift pin guide and the purge cylinder having a passage formed therethrough, wherein the lift pin guide is disposed below the purge cylinder, and wherein the purge cylinder comprises: nozzles (43, 44) configured to direct a flow of gas radially inward into a portion of the passage disposed in the purge cylinder (see par. 0027); a lift pin (1) is disposed in the passage; and a bushing (61), wherein the lift pin guide is disposed between the purge cylinder and the bushing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claims 2 and 6 Yang discloses the claimed invention except for the material for the purge cylinder and the lift pin.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed material for the purge cylinder and the lift pin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723